IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. WR-79,778-01 & WR-79,778-02




EX PARTE JUSTEN MICHAEL DYE, Applicant




ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. W11-27200-U(A) & W11-27146-U(A)
IN THE 291ST JUDICIAL DISTRICT COURT FROM DALLAS COUNTY 




            Per curiam.
 
O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty without a plea
agreement, was convicted of aggravated sexual assault of a child, and sentenced to forty years’
imprisonment in both cause numbers. 
            Applicant alleges ineffective assistance of trial counsel during the sentencing phase of trial. 
The State requested that the trial court obtain an affidavit from counsel to better respond to
Applicant’s claims.  The habeas record was then forwarded to this Court without any further
response from the State or findings of fact and conclusions of law from the trial court.  Therefore,
we remand these applications to allow the trial judge to complete an evidentiary investigation and
enter findings of fact and conclusions of law.  Applicant references affidavits from various family
members and friends, but no such affidavits are included in the record.  The trial court shall make
findings as to whether such affidavits exist, and if so, will supplement the record with those
affidavits.  If the record cannot be supplemented with the affidavits, the court shall make findings
as to why the record cannot be supplemented.
            These applications will be held in abeyance until the trial court has resolved the fact issues. 
The issues shall be resolved within 90 days of this order.  A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or
deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall
be forwarded to this Court within 120 days of the date of this order.  Any extensions of time shall
be obtained from this Court. 
 
Filed: July 24, 2013
Do not publish